DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 are pending wherein claims 1-4 and 7-11 are currently under examination and claims 5-6 and 12-13 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method for producing a nickel based alloy product. Applicant’s election of claims 5-6 and 12-13 was made without traverse in the Response filed on September 6, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002-220632). 
In regard to claims 1-2 and 4, Tanaka et al. (JP ‘632) discloses fans and rotor blades (linear objects) made of nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract , [0006] and [0008]). 
Element
Instant Claim
(mass percent)
Tanaka et al. (JP ‘632)
(weight percent)
Overlap
Al
3 – 7 
1 – 10 
3 – 7 
C
0.3 – 1 
0.5 – 5 
0.5 – 1 
Cr
36 – 50 
20 – 50 
36 – 50 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, carbon and chromium for nickel base superalloys disclosed by Tanaka et al. (JP ‘632) overlap the amounts of the instant invention, which establishes prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, carbon and chromium from the amounts disclosed by Tanaka et al. (JP ‘632) because Tanaka et al. (JP ‘632) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “consisting of”, Tanaka et al. (JP ‘632) does not require the presence of elements in addition to those specified in the claim and therefore would read on the instant invention. MPEP 2111.03. 
In regard to claims 7, 9 and 11, Tanaka et al. (JP ‘632) discloses fans and rotor blades (linear objects) made of nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract , [0006], [0008] and [0013]). 
Element
Instant Claim
(mass percent)
Tanaka et al. (JP ‘632)
(weight percent)
Overlap
Al
3 – 7 
1 – 10 
3 – 7 
C
0.3 – 1 
0.5 – 5 
0.5 – 1 
Cr
36 – 50 
20 – 50 
36 – 50 
Mo
0 – 2 
0.5 – 10 
0.5 – 2 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, carbon, chromium and molybdenum for nickel base superalloys disclosed by Tanaka et al. (JP ‘632) overlap the amounts of the instant invention, which establishes prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, carbon, chromium and molybdenum from the amounts disclosed by Tanaka et al. (JP ‘632) because Tanaka et al. (JP ‘632) discloses the same utility throughout the disclosed ranges. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002-220632) as applied to claim 7, and further in view of Zhou et al. (The role of boron on a conventional nickel-based superalloy). 
In regard to claim 8, Tanaka et al. (JP ‘632) discloses nickel base alloys that would be used for fans and rotor blades, which would be subject to exposure to extreme conditions, as set forth above, but Tanaka et al. (JP ‘632) does not specify the presence of boron. 
Zhou et al. discloses that the addition of 0.003 to 0.024% boron would improve the rupture life of nickel base superalloys (abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.003 to 0.024% boron, as disclosed by Zhou et al. to the nickel base superalloys disclosed by Tanaka et al. (JP ‘632), in order to improve the rupture life of the nickel based superalloy, as disclosed by Zhou et al. (abstract). 

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 3, the prior art fails to disclose or adequately suggest a nickel based alloy product powder made of a nickel base alloy consisting of 0.3 to 1.0 mass percent carbon; 36 to 50 mass percent chromium; 3.0 to 7.0 mass percent aluminum with the balance being nickel and unavoidable impurities. Tanaka et al. (JP ‘632) discloses products formed from a substantially similar composition, but Tanaka et al. (JP ‘632) does not specify a powder product. 
	In regard to claim 10, the prior art fails to disclose or adequately suggest a nickel based alloy product powder made of a nickel base alloy consisting of 0.3 to 1.0 mass percent carbon; 36 to 50 mass percent chromium; 3.0 to 7.0 mass percent aluminum and at least one member selected from the group of 0 to 2 mass percent molybdenum, 0 to 2 mass percent tungsten, 0 to 5 mass percent iron, 0 to 2 mass percent 2 mass percent copper, 0 to 0.01 mass percent boron, 0 to 1 mass percent niobium, 0 to 1 mass percent, 0 to 0.5 weight percent with the balance being nickel and unavoidable impurities. Tanaka et al. (JP ‘632) discloses products formed from a composition requiring carbon, chromium and aluminum, but Tanaka et al. (JP ‘632) does not specify a powder product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759